Citation Nr: 1510302	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a low back disability.

(The issues of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) and entitlement to a finding total disability based on individual unemployability (TDIU) will be addressed in a separate Board of Veterans' Appeals (Board) decision.)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to February 1979.

These matters come before the Board on appeal from a July 2009 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran requested a hearing before a Veterans Law Judge when perfecting her appeal in October 2012, but withdrew that request in February 2015 correspondence.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for hearing loss, a kidney disorder, a low back disability, and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no showing of any disease or injury of the hands in service, and no showing that any currently diagnosed conditions of the left or right hands, to include carpal tunnel syndrome, are related to service. 

2.  There is no current left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right hand disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection of a left hand disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection of a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2008 and February 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; some private records have been certified to be unavailable, but the Veteran has submitted copies in her possession.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  

No examinations have been provided with regard to the appeals decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is discussed in greater detail below, there is no indication of injury to the hands in service, and no evidence of signs or symptoms of a current left hip disability to trigger to the duty to examine.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis, claimed with regard to various joints, is such a condition.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Hands

The Veteran has not made any specific allegations with regard to her hands, except to claim that she has service-connected arthritis.  Service treatment records reveal no complaints or findings related to any injury or disease of either hand.  Post-service treatment records, including private records from the 1980's and VA records from 2007 to the present, reveal complaints of tingling in the hands, which the Veteran has attributed to arthritis.  However, x-rays fail to show any arthritic changes of the hands, and no doctor has diagnosed any left or right hand condition at any time during the appeal.  She has, however, been diagnosed with carpal tunnel syndrome (CTS), which may manifest as tingling, numbness, and pain of the hands.

Even accepting that CTS is a current disability of the hands, there is no evidence of any nexus to service, or even a possibility of such.  Service records show no complaints or indications of injury, and the Veteran's own statements regarding her history of injury describe traumas to the back and hips, not the hands.

To warrant service connection, there must be a disease or injury in service, as well as a connection, or nexus, between such and any current disability.  Neither is shown here.  At best, there is a bare allegation of service connection.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and any current left or right hand condition, entitlement to the benefits sought is not warranted.

	Left Hip

While service treatment records are similarly silent with regard to treatment of or complaints related to the left hip, the Veteran did report on her January 1979 separation examination that she was having some joint problems.  Specific joints were not referenced, and her physical examination was normal.  However, she has since service made statements indicating that she specifically injured her hips during basic training or Airborne training.  She has consistently done so since filing the claims, and her sister has referred to an in-service injury.  The Board finds that it is at least as likely as not that the Veteran sustained some physical trauma during training, to include to the left hip.

However, review of the extensive post-service records fails to establish any current disability of the left hip.  VA records show repeated complaints of right hip pain, but not left hip problems.  Her allegations of entitlement group the hips generally or refer to the right side, not the left.  There are no clinical findings indicating left hip difficulties.  Therefore, the Board finds that there is no current left hip disability, or even an indication of such which might warrant examination.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

ORDER

Service connection for a right hand disability is denied.

Service connection for a left hand disability is denied.  

Service connection for a left hip disability is denied.


REMAND

With regard to the remaining claims, remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hearing Loss

Review of the post-service treatment records reveals that in March 2008, the Veteran underwent a VA audiology consultation.  No specific audiometry results were reported; the audiologist and doctor referred to additional scanned materials not currently associated with the file, and not currently viewable by the adjudicator.  These are relevant VA records.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

On remand, the March 25, 2008, audiometry results must be obtained and associated with the claims file.

Kidney 

Service treatment records refer to episodes of right flank pain.  While no kidney problems are indicated in service records, current VA records associate similar complaints with kidney stones, as well as a history of recurrent kidney infection.  A VA examination is required to determine whether there is a current chronic kidney disability, and if so, whether such was first manifested during service.

Low Back and Right Hip

The Veteran has alleged that during service, she sustained injuries to her back and hip running with weight and/or jumping from a wall.  While no documentation of such injuries is reflected in service records, the Veteran is competent to report injuring herself and experiencing associated symptoms.  Further, additional evidence tends to corroborate her allegations; her sister reports that she contemporaneously learned of an injury and associated changes in the Veteran's military occupational specialty.  As is noted above, the Board must conclude that it is at least as likely as not that the Veteran sustained some trauma to her back and right hip in service.

Further, current records reveal consistent complaints of right hip pain, with functional limitation, and x-rays show some degenerative changes of the lumbar spine.  

Where there is evidence of in-service injury, a current disability, and some indication, however slight, of a nexus between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the results of audiometric testing dated in March 2008.  If such are not available, the Veteran must be appropriately notified.
2.  Schedule the Veteran for an appropriate VA examination for assessment of her kidneys.  The claims folder must be reviewed in conjunction with the examination.

The examiner must state whether there is any current chronic kidney condition, to include one manifested as recurrent kidney stones or infections.  The examiner must then opine as to whether it is at least as likely as not any such is caused or aggravated by military service.  The examiner must discuss in-service complaints of right flank pains.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for VA joints and spine examinations.  The claims folder must be reviewed in conjunction with the examination.

The examiner must:

a) Identify any current disability of the right hip.  If there is no diagnosed condition, but the Veteran experiences objectively identifiable pain, such must be clearly stated.  Functional impairment associated with such pain must be described.

Then, the examiner must opine as to whether it is at least as likely as not any such is caused or aggravated by military service, to include running or jumping in service during basic and early Airborne training.

b)  Identify any current disability of the low back.  If there is no diagnosed condition, but the Veteran experiences objectively identifiable pain, such must be clearly stated.  Functional impairment associated with such pain must be described.  The presence of arthritis must be discussed.

Then, the examiner must opine as to whether it is at least as likely as not any such is caused or aggravated by military service, to include running or jumping in service during basic and early Airborne training.

The examiner is advised that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disability of the back or hip.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


